Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 62 were amended. Claims 2-13, 25-55, 63-65, 68 are canceled. New claims 72-77 are added. 
Claims 1, 14-24, 56-62, 66, 67, 69-77 are under consideration.

Claim Rejections - 35 USC § 112 
2. (previous rejection, withdrawn) Claims 1, 14-24 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

3. (previous rejection, withdrawn) Claims 1, 14-24, 62-71 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: claims 1, 62 have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
4. (previous rejection, withdrawn) Claims 1, 14-16, 19-24 were rejected under 35 U.S.C. 103 as being unpatentable over French et al. (U.S. Patent No. 9518260; previously cited) in view of Klamp et al. (US20130052217)(previously cited).
Applicant contends: claims 1, 62 have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
5. (previous rejection, withdrawn) Claims 1, 14-16, 19-24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9617321 in view of French et al. (cited above).
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 1, 14-16, 19-24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10526387 in view of French et al. (cited above).
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 1, 14-16, 19-24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8840902 in view of French et al. (cited above).
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

8. Claims 1, 14-24, 56-62, 66, 67, 69-77 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 2/23/2021, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
9. Claims 1, 14-24, 56-62, 66, 67, 69-77 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648